                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION


 UNITED STATES OF AMERICA,


       Plaintiff,
                                                       No. 18-CR-1043-CJW
 vs.
                                                REPORT AND RECOMMENDATION
 TIMOTHY MCKENZIE,
                                                 ON DEFENDANT’S MOTION TO
       Defendant.                                        SUPPRESS

                                ____________________


                                  I. INTRODUCTION
       The matter now before me is Defendant’s Motion to Suppress Evidence. (Doc.
22.) On October 2, 2018, the grand jury charged Defendant with Possession of a Firearm
by a Felon. (Doc. 2-1.) The charge arose from an incident that occurred on a public street
in front of Defendant’s residence on the evening of July 22, 2018 when Dubuque Police
Officer Kim Hoover pat searched Defendant and found a gun on his person.
       The Honorable Charles J. Williams, United States District Court Judge, referred
this motion to me for a Report and Recommendation. On November 29, 2018, I held an
evidentiary hearing on Defendant’s motion. The Government called the following
witnesses:
             • Officer Kim Hoover, Dubuque Police Department
             • Officer Brandon Gudenkauf, Dubuque Police Department
             • Officer Dylan Doerges, Dubuque Police Department
             • Officer Nicholas Schlosser, Dubuque Police Department


                                            1
       Defendant called no witnesses. The Parties were permitted until December 7,
2018 to file supplemental briefs or authorities in support of their positions. I have
reviewed the Government’s Supplemental Brief. (Doc. 30.) For the following reasons,
I respectfully recommend that the Court grant Defendant’s Motion to Suppress.

                               II. FINDINGS OF FACT
      On the evening of July 22, 2018, the Dubuque Police Department (“DPD”)
received a call about a black male subject with a gun, approximately 17 years old, and
wearing a black shirt on Jackson Street in Dubuque. Dubuque Police Officer Nick
Schlosser testified at the hearing, although he did not personally respond to the call.
Officer Schlosser is part of the ATF task force. Officer Schlosser referred to the incident
as a “disturbance” and stated that a gun had been “displayed.” But the evidence regarding
what incident the DPD was called to deal with or the crime it may have been investigating
is very scanty.
       As far as I can determine, officers were dispatched to the neighborhood because
someone saw a gun approximately one block from where the incidents described below
took place. There was no evidence that anyone brandished or discharged any weapon.
There was no evidence regarding the size or the type the gun. There was no evidence
regarding the identity, much less the reliability, of the person reporting the incident. In
fact, there was no evidence about what crime either the person reporting the gun or the
DPD thought might be afoot. Beyond the allegation that someone was seen with a gun,
there was no evidence that anyone was suspected of violating any local, state, or federal
law regarding possessing, carrying, or using a firearm.
       Officer Kim Hoover’s Testimony. Officer Kim Hoover has been an officer with
the DPD for three and a half years. She is a 2015 graduate of the Iowa Law Enforcement
Academy and has an Associate’s Degree from Black Hawk College. She has completed
field training and is now assigned as a patrol officer. She was dispatched to the call at
issue in this case at 8:03 p.m. on July 22, 2018. It was still light out. Officer Hoover

                                            2
had prior experience responding to calls involving firearms. In her experience,
descriptions of suspects are not always accurate because people reporting the incidents
“get rattled.” As a result, she testified that such reports may inaccurately state the color
of the suspect’s clothes. Furthermore, she has encountered cases where reports may have
been accurate when initially made, but the circumstances have changed by the time the
officer arrives. She testified that people can change their shirts or hand off guns to other
persons. When one gun is reported, she becomes concerned that others on scene could
also possess a gun.
       Officer Hoover arrived in the 2100 block of White Street which is about a block
from the Jackson Street area where the gun was seen. She considers the neighborhood a
high-crime area. There had been a “shots fired” call in the alley one year previously.
Officer Hoover testified that fellow DPD Officer Gudenkauf arrived behind or in front
of her. When Officer Hoover arrived, she passed by the house where she ultimately
encountered Defendant. She asked the police dispatcher for a description again and
Officer Gudenkauf told her, “I think it’s those guys you just passed.” Officer Hoover
turned her patrol car around, parked, and “went out” with the subjects. Officer Hoover
saw five to six people in the general area, including two black men wearing black shirts.
Officer Gudenkauf approached the porch of 2145 White Street where the group was
gathered. Unbeknownst to Officer Hoover, this was Defendant’s residence.
       As Officer Hoover started walking to the area where Officer Gudenkauf was
confronting the group, she saw Defendant starting to walk behind an SUV in the same
general area where Officer Gudenkauf was headed. She directed Defendant to stop and
he stopped. She testified she was concerned because “who knows what he has on him
and there’s an officer going there.” Defendant was wearing a royal blue shirt, royal blue
shorts, black shoes, and a blue ball cap. Officer Hoover testified that Defendant appears
much older than 17, i.e., the reported age of the suspect. The fact that Defendant was
going behind the SUV made her think “something was off.” However, she stated there
was nothing suspicious about the route Defendant was taking. It was, coincidentally,
                                             3
outside of the area where she could see him clearly. The mere fact that Defendant was
outside of her vision for a period of time and moving toward Officer Gudenkauf made
Officer Hoover uncomfortable.
       Officer Hoover immediately made the decision that she should do a pat down and
announced to Defendant her intent to do so and told Defendant to put his hands behind
his back. As Officer Hoover reached to start the pat down and Defendant put his hands
behind his back, Defendant told Officer Hoover that he had a gun. Officer Hoover
performed a pat down and removed the gun from Defendant’s waistband as a third officer
arrived and handcuffed Defendant.
       Officer Hoover testified to her concerns regarding officer safety as follows:
       Anytime we go to a gun call there’s a possibility there are more than just
       one gun there. It could be possibly retaliation or gang affiliations. It could
       be a wide variety of issues. So, we don’t want the gun in anybody else’s
       hands. We want to remove that from the scenario.
(Hoover Nov. 29, 2018 Hr’g Test.) Officer Hoover admitted Defendant did not match
the description given by the person who reported the gun. Officer Hoover also admitted
that Defendant did not make any threatening gestures and had been fully compliant. The
sole reason she patted Defendant down was for officer safety. She testified, “We’re
always going to do a weapons pat down because we got the call about the gun.” She
intended to search everybody who matched the description as well as anybody who was
in the general area. She intended to pat down anybody she came in contact with in
response to such a call, even if they did not match the description, for officer safety. She
testified that she considered the nature of the call, the location, and the time of day, and
that she would have patted down a twelve-year-old black child or a sixty-year old black
man for her safety.
       Officer Hoover testified that she was present for an interview with Defendant after
he received Miranda warnings. Defendant first said he used the gun for deer hunting, but
later admitted he kept it for protection because he was a former gang member.


                                             4
      Officer Hoover’s Body Camera Video. Officer Hoover was wearing a body
camera that captured her interaction with Defendant, including the pat down.
Government’s Exhibit 1 (“Exhibit 1”) contains an approximately two-minute clip. The
following are my observations from repeated review of this video, which largely
corroborates Officer Hoover’s testimony regarding the events.
      The video shows Officer Hoover as she exits her car parked on a city street. She
walks in front of her own vehicle and behind another police vehicle to a sidewalk. She
proceeds along the sidewalk behind Officer Gudenkauf toward where the subjects are
ultimately encountered. A dark SUV is parked off the street facing the residence where
the subjects are standing. Officer Gudenkauf appears to leave the sidewalk on the side
of the SUV nearest to Officer Hoover. At about this time, Officer Hoover appears to
first notice Defendant on the sidewalk on the far side of the SUV. Officer Hoover shouts,
“Hey,” to Defendant while he is still several car lengths in front of her and before he is
discernable in the video. When he is first discernable, Defendant appears to be walking
from the sidewalk to the residence where the other subjects are standing and where
Officer Gudenkauf is also headed. Officer Hoover orders Defendant not to go toward
the residence as she continues walking toward him. Defendant returns to the sidewalk
and waits for Officer Hoover to approach him. When Officer Hoover is approximately
ten feet from Defendant (my estimate from the video) she announces that she is going to
conduct a pat down. Approximately twelve seconds passes between when Officer Hoover
first shouts to Defendant and when she announces she is going to perform a pat down.
During this time (and throughout the encounter, as Officer Hoover testified), Defendant
was fully compliant, non-threatening, and never attempted to flee. Officer Hoover’s
body camera shows more of her actions after the initial encounter, but these are not
pertinent to the suppression motion.
      Officer Brandon Gudenkauf’s Testimony. Brandon Gudenkauf is a patrol officer
with the DPD. On July 22, 2018 at a little after 8:03 p.m., he responded to a call
regarding an individual with a gun. When asked to specifically describe the nature of the
                                            5
call he stated, “I was told a black male had a gun in the area of 21st and White Street.”
The ultimate encounter with Defendant occurred approximately a block away from where
the original call reported the sighting of the gun.
       He located and approached a group of at least five men and women, including two
men that he believed matched the description. However, he also testified that in his
experience, reports are not always accurate because the witness may not have seen who
had the gun or the gun could have been passed off to another subject.
       Officer Gudenkauf testified that the area is a high crime area that has daily calls
for service. When he reviewed Officer Hoover’s body camera footage, he was concerned
about Defendant walking toward him and would have met him with the other people he
was approaching. His concern was based on the fact that he did not know who would
have the gun and that he had not seen Defendant approaching him. Officer Gudenkauf’s
body camera video shows two men with black shirts who ultimately consent to a pat
down. His video does not show his full approach to the situation. He was unaware of
Officer Hoover’s encounter with Defendant until she reported the gun.
       Officer Gudenkauf did not interact with Defendant. He testified that he did not
pat down the women in the group, but “in a perfect world” he would have patted them
down because there could be more than one gun, and the fact that Officer Hoover found
a gun did not alleviate that concern.
       Officer Dylan Doerges’s Testimony. Dylan Doerges is also a patrol officer with
the DPD. On July 22, 2018 he responded to a call he described as “a subject with a
gun.” The call was for a black juvenile with a black shirt and a gun. Officer Doerges
acknowledged the differences between Defendant’s appearance and this description.
Officer Doerges confirmed that Defendant’s address is 2145 White Street; i.e., the
property where he was encountered and arrested.
       Officer Doerges walked on to the scene and saw Officer Hoover interacting with
Defendant. He heard her say she had a gun and he immediately detained Defendant by
placing him in handcuffs as shown in Exhibit 1. Officer Doerges placed Defendant in
                                             6
his patrol car and transported him to jail. At the jail, he read Defendant his Miranda
rights and Defendant signed a Miranda form. After the Miranda warning was given,
Defendant responded to questions about the gun. Defendant told Officer Doerges he had
purchased the gun for deer hunting.
       Officer Nick Schlosser’s Testimony. Nick Schlosser is also an officer with the
DPD. He has been an officer for more than 15 years. He is currently assigned to criminal
investigation and the ATF task force. Officer Schlosser did not respond to the call in
question. He was apparently called to testify because of his training and experience in
shootings and criminal investigations. He is also intimately familiar with the traffic
cameras in the City of Dubuque that he has reviewed in multiple cases. He testified
regarding the “tunnel vision” officers often experience on their way to or at the scene.
For example, he has seen in traffic camera footage instances where officers drive past a
potential suspect who, if officers would have investigated, would have been found in
possession of a gun.
       Officer Schlosser testified regarding the difficulties officers face in responding to
calls. He stated that people can be uncooperative, and officers may lose their train of
thought. Upon later viewing the video, he believes it can be possible to identify people
a block away who should have been interviewed.
       Based on his review of the videos and his experience and training, Officer
Schlosser testified that Officer Hoover performed correctly according to her training. He
said if an officer believes a weapon is present, “we want to do a pat down.”
       He further testified that the area is a high crime area where there have been
multiple shootings at all times of day. Therefore, it is appropriate for an officer to be on
higher alert.   He testified it is appropriate to search juveniles because they tend to be
carrying firearms and may be part of hybrid gangs.          He also testified that Officer
Gudenkauf should have patted down the women he confronted on the scene.




                                             7
       Having reviewed the video, Officer Schlosser testified that Defendant was not
being aggressive, was not making any verbal threats, and did not make any furtive
movements to flee the area. Officer Schlosser testified:
       Q.      So, you’re telling this court that your policy and your training
               experience is just because somebody called in and said there was a
               gun in the area, that that is what justifies a pat down for weapons?

       A:      I wouldn’t say it’s our departmental policy. It’s a procedural thing
               when officers respond to a scene of an alleged crime or an incident
               and a gun is involved or even a knife—if a person is called for a
               person waving a knife, people in that area are going to do a pat down
               for weapons. And in this case, [Defendant] did, indeed, have a
               weapon on him.
(Schlosser Nov. 29, 2018 Hr’g Test.) Officer Schlosser also testified that if a seventy-
year-old woman was “involved,” she would be patted down.
                                         III. ANALYSIS
A.     The Terry stop and pat down was not supported by reasonable suspicion of
       criminal activity.
       “The Fourth Amendment prohibits unreasonable searches and seizures by the
Government, and its protections extend to brief investigatory stops of persons or vehicles
that   fall   short   of   traditional   arrest.” United States v. Arvizu, 534 U.S. 266, 273
(2002) (citing United States v. Cortez, 449 U.S. 411, 417 (1981); Terry v. Ohio, 392
U.S. 1, 9 (1968)) (internal quotations omitted). Officers may only conduct investigatory
stops if they have reasonable suspicion that “criminal activity may be afoot.”
Id. (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)); United States v. Patrick,
776 F.3d 951, 954 (8th Cir. 2015). Reasonable suspicion is based on the totality of the
circumstances and requires a “particularized and objective basis” for suspecting legal
wrongdoing before a stop can be justified. Patrick, 776 F.3d at 954 (quoting Cortez, 449
U.S. at 417). A hunch does not constitute reasonable suspicion to justify a stop. Wilson
v. Lamp, 901 F.3d 981, 986 (8th Cir. 2018) (citing Terry, 392 U.S. at 27).



                                               8
       The Fourth Amendment usually requires police to obtain a warrant before
conducting a search. Maryland v. Dyson, 527 U.S. 465, 466 (1999); United States v.
Roggeman, 279 F.3d 573, 577 (8th Cir. 2002) (citations omitted). There is an exception
to the warrant requirement that permits a limited search for a weapon if there is a
reasonable suspicion that the suspect is armed and poses a danger to officers or others.
Terry, 392 U.S. at 29. Officers must have an objectively reasonable suspicion that a
person with whom they are dealing may be armed and dangerous, and that “criminal
activity might be afoot” in order to conduct a protective search. See United States v.
Robinson, 664 F.3d 701, 704 (8th Cir. 2011) (quoting United States v. Davis, 202 F.3d
1060, 1063 (8th Cir. 2000)). Reasonable suspicion is determined by the totality of the
circumstances, in light of an officer’s experience and training. United States v. Davis,
457 F.3d 817, 822 (8th Cir. 2006) (citing Arvizu, 534 U.S. at 273). “In forming a basis
for suspicion, officers may draw on their own experience and specialized training to make
inferences from and deductions about the cumulative information available to them that
might well elude an untrained person.” United States v. Ortiz–Monroy, 332 F.3d 525,
529 (8th Cir. 2003) (quoting Cortez, 449 U.S. at 418) (internal quotation marks omitted).
Even innocuous actions may give rise to reasonable suspicion under the totality of the
circumstances. United States v. Condelee, 915 F.2d 1206, 1209 (8th Cir.1990) (opining
that “there could be ‘circumstances in which wholly lawful conduct might justify the
suspicion that criminal activity was afoot’”) (quoting Reid v. Georgia, 448 U.S. 438, 441
(1980)). When justifying a particular stop, police officers “must be able to point to
specific and articulable facts which, taken together with rational inferences from those
facts, reasonably warrant that intrusion.” United States v. Navarrete-Barron, 192 F.3d
786, 790 (8th Cir. 1999) (quoting Terry, 392 U.S. at 21).
       Reasonable suspicion “is a ‘particularized and objective basis’ for suspecting the
person stopped of criminal activity.” Ornelas v. United States, 517 U.S. 690, 696 (1996)
(quoting Cortez, 449 U.S. at 417–18); United States v. Thomas, 249 F.3d 725, 729 (8th
Cir. 2001) .
                                            9
       In United States v. Jones, the Eighth Circuit considered whether an officer had
reasonable suspicion to perform a stop-and-frisk in a high-crime area on a mild day when
the defendant was wearing a hoodie and “clutching the front area of his hoodie pocket
with his right hand.” 606 F.3d 964, 965 (8th Cir. 2010). The officer testified that based
on his training and experience he had reasonable suspicion to believe the defendant was
holding a firearm against his body. Id. at 966. Jones held,
       In considering this argument, we find it remarkable that nowhere in the
       district court record did the government identify what criminal activity
       Officer Hasiak suspected. Rather, the government leaped to the officer
       safety rationale for a protective frisk for weapons, ignoring the mandate in
       Terry that there must be reasonable suspicion of on-going criminal activity
       justifying a stop before a coercive frisk may be constitutionally employed.
       See, e.g., United States v. Hughes, 517 F.3d 1013, 1019 (8th Cir. 2008);
       United States v. Gray, 213 F.3d 998, 1000 (8th Cir. 2000). Here, in
       contrast to the vast majority of cases in which protective frisks have been
       upheld, (i) the officers did not have reasonable suspicion that Jones was
       engaged in criminal activity other than carrying a weapon, such as drug
       trafficking or theft; (ii) Jones did not panic or flee when Officer Hasiak
       approached; and (iii) Jones was forcibly detained and searched before he
       said anything suspicious or incriminating. Thus, the only suspicion Hasiak
       articulated was that Jones was carrying a gun.

Id. The instant case is similar to Jones in that Officer Hoover also “leaped to the officer
safety rationale for a protective frisk” without reasonable suspicion of on-going criminal
activity that could be articulated regarding Defendant. 1 In Jones, however, the officer

1
  I want to be clear that I am not second-guessing any of the officers involved regarding
their perception of possible threats to officer and public safety which is and should be
their legitimate concern. I find myself in the same position as the court in Willowby v.
City of Philadelphia, which stated,
        I appreciate and value the officers’ concern that these bystanders could have
        had weapons and [their] desire to remove any possibility that an armed
        individual in close proximity. . . . However, the state of the law in this
        country is such that law enforcement officers do not possess the necessary
        justification for a pat down search of an individual absent a warrant or
        probable cause for arrest unless they have an articulable suspicion that the
        individual is engaged in criminal activity and is armed and dangerous.
                                            10
was able to at least articulate (however implausibly) the reasons he believed the defendant
was carrying a weapon. Officer Hoover, on the other hand, forthrightly admitted that
the sole purpose for the pat down of Defendant was safety. She apparently made no
assessment of any “particularized and objective basis” for suspecting Defendant of
criminal activity.
       The Terry stop and pat down of Defendant presents another problem. As
mentioned above, the evidence of what crime the Dubuque Police Department was
responding to was scanty. The sight of a gun can be troubling under some circumstances.
However, the record is devoid of any evidence regarding the circumstances under which
the gun appeared.     There are many innocent scenarios that could explain a gun’s
appearance: e.g., a hunter cleaning his gun, a person with a permit transferring a gun to
her car, a plain clothes police officer whose weapon was for some reason visible.
However, the mere report of a person with a gun does not, without more, lead to a
reasonable suspicion that criminal activity is afoot. Here, none of the witnesses testified
to anything more than that a gun had been sighted.
       In United States v. Pope, No. 18-1264, 2018 WL 6442656, —F.3d— (8th Cir.
2018), the Eighth Circuit recently resolved the problem addressed by then Chief Judge
Loken in his concurring opinion in Jones, at least so far as Iowa’s concealed carry law
is concerned. Judge Loken would have suppressed the evidence in Jones even if he
concluded that the officer had reasonable articulable suspicion the defendant was carrying
a concealed weapon because a significant portion of the general public may lawfully carry
weapons under the Nebraska statute at issue. 606 F.3d at 968-69 (Loken, C.J.,
concurring).    Pope held that carrying a concealed weapon under Iowa               law is
presumptively criminal subject to an affirmative defense under Iowa Code Section
724.4(1). 2018 WL 6442656 at *2. Thus, Pope held that the officer had reasonable




946 F. Supp. 369, 376 (E.D. Pa. 1996) (citations omitted).
                                            11
suspicion that criminal activity was afoot based on his personal observation of the
defendant concealing a weapon in his waistband. Id.
       Unlike in Pope or Jones, there is no evidence to support the suspicion that
Defendant was carrying a weapon—concealed or not—when Officer Hoover decided to
pat him down. Under Pope, had there been reasonable suspicion that Defendant was
concealing a gun on his person, Officer Hoover would have been justified in stopping
and frisking him. Id. Rather, Officer Hoover proceeded with the stop and frisk based
on the anonymous tip.
       The United States Supreme Court has declined to adopt a firearm exception to
Terry under which an anonymous tip that a person is carrying a gun would justify a stop
and frisk even if the accusation would fail standard pre-search reliability testing. Florida.
v. J.L., 529 U.S. 266, 272 (2000). Florida reasoned:
       Firearms are dangerous, and extraordinary dangers sometimes justify
       unusual precautions. Our decisions recognize the serious threat that armed
       criminals pose to public safety; Terry’s rule, which permits protective
       police searches on the basis of reasonable suspicion rather than demanding
       that officers meet the higher standard of probable cause, responds to this
       very concern. See 392 U.S., at 30. But an automatic firearm exception to
       our established reliability analysis would rove too far. Such an exception
       would enable any person seeking to harass another to set in motion an
       intrusive, embarrassing police search of the targeted person simply by
       placing an anonymous call falsely reporting the target’s unlawful carriage
       of a gun. Nor could one securely confine such an exception to allegations
       involving firearms. Several Courts of Appeals have held it per
       se foreseeable for people carrying significant amounts of illegal drugs to be
       carrying guns as well. See, e.g., United States v. Sakyi, 160 F.3d 164, 169
       (4th Cir. 1998); United States v. Dean, 59 F.3d 1479, 1490, n.20 (5th Cir.
       1995); United States v. Odom, 13 F.3d 949, 959 (6th Cir. 1994); United
       States v. Martinez, 958 F.2d 217, 219 (8th Cir. 1992). If police officers
       may properly conduct Terry frisks on the basis of bare-boned tips about
       guns, it would be reasonable to maintain under the above-cited decisions
       that the police should similarly have discretion to frisk based on bare-boned
       tips about narcotics. As we clarified when we made indicia of reliability



                                             12
       critical in Adams and White, 2 the Fourth Amendment is not so easily
       satisfied. Cf. Richards v. Wisconsin, 520 U.S. 385, 393–394 (1997)
       (rejecting a per se exception to the “knock and announce” rule for narcotics
       cases partly because “the reasons for creating an exception in one category
       [of Fourth Amendment cases] can, relatively easily, be applied to others,”
       thus allowing the exception to swallow the rule).

       The facts of this case do not require us to speculate about the circumstances
       under which the danger alleged in an anonymous tip might be so great as
       to justify a search even without a showing of reliability. We do not say, for
       example, that a report of a person carrying a bomb need bear the indicia of
       reliability we demand for a report of a person carrying a firearm before the
       police can constitutionally conduct a frisk. Nor do we hold that public safety
       officials in quarters where the reasonable expectation of Fourth Amendment
       privacy is diminished, such as airports, see Florida v. Rodriguez, 469 U.S.
       1 (1984) (per curiam), and schools, see New Jersey v. T.L.O., 469 U.S.
       325 (1985), cannot conduct protective searches on the basis of information
       insufficient to justify searches elsewhere.

       Finally, the requirement that an anonymous tip bear standard indicia of
       reliability in order to justify a stop in no way diminishes a police officer’s
       prerogative, in accord with Terry, to conduct a protective search of a person
       who has already been legitimately stopped. We speak in today’s decision
       only of cases in which the officer’s authority to make the initial stop is at
       issue. In that context, we hold that an anonymous tip lacking indicia of
       reliability of the kind contemplated in Adams and White does not justify a
       stop and frisk whenever and however it alleges the illegal possession of a
       firearm.

Id. at 272–74 (brackets in original) (internal parallel citations omitted). Florida prohibits
a stop-and-frisk based solely on an anonymous tip of illegal possession of a firearm that
lacks indicia of reliability.   Even though carrying a concealed weapon in Iowa is
presumptively illegal under Pope, Florida nevertheless prohibits a stop-and-frisk based
solely on a tip of such illegal possession of a firearm without indicia of reliability.
Accordingly, without indicia of reliability of the tip and articulable facts that tie


2
 The full citations for these cases are Adams v. Williams, 407 U.S. 143 (1972) and Alabama v.
White, 496 U.S. 325 (1990).
                                             13
Defendant with particularity to criminal activity, the stop-and-frisk is not supported by
reasonable suspicion.
B.     The Terry stop and pat down was not supported by reasonable suspicion that
       Defendant was armed and dangerous.
       “A protective frisk is only warranted if specific articulable facts taken together
with rational inferences support the reasonable suspicion that a party was potentially
armed and dangerous.” United States v. Cotton, 782 F.3d 392, 396 (8th Cir. 2015)
(initial quotation marks omitted). Following a valid Terry stop, the officer may conduct
a limited pat down search of the individual’s outer clothing for the purpose of uncovering
concealed weapons if the officer has a reasonable, articulable suspicion that the person is
armed and dangerous. Terry, 392 U.S. at 30. This search must be conducted in the least
intrusive means reasonably necessary to dispel the risk of danger to the officers. Id.;
United States v. Gilliam, 520 F.3d 844, 847-48 (8th Cir. 2008).
       Officer Hoover, as well as the Government’s other witnesses, explained how, in
their experience, initial reports regarding the description of a suspect could be incorrect
or how circumstances may change to make those initial reports no longer correct. They
observed, for example, that a gun could be passed from one person to another. Officer
Schlosser explained how “tunnel vision” may lead officers to bypass a suspect carrying
a gun. These observations are helpful in explaining why it would be reasonable to expand
the scope of an investigation to include subjects distant from the reported disturbance or
whose clothing or physical characteristics do not match the initial report. Under different
facts, an officer might plausibly testify, based on this type of experience, why it was
reasonable to search someone who did not match the initial description of a suspect. For
example, if the initial description was of a man in a black shirt carrying a gun from a
robbery, the furtive conduct of a man in a white shirt fleeing the scene and clutching his
waistband might reasonably arouse the suspicion of criminal conduct afoot and that the
subject is armed and dangerous—especially in light of an officer’s experience and training
about mistaken descriptions, multiple guns, or gun hand-offs. In my hypothetical, the

                                            14
officer’s experiences are part of the totality of the circumstances that inform her
perception of the conduct of the subject.
      By contrast, Officer Hoover’s decision to frisk Defendant was not based on
articulable facts supporting a suspicion that he was engaged in criminal activity or that
he was armed and dangerous. Rather, Officer Hoover testified (and was supported by
Officers Gudenkauf and Schlosser) that it was her preference and practice to pat down
anybody she came in contact with in response to such a call for officer safety, even if the
subject did not match the description. While her attention to safety is commendable (as
Officer Schlosser pointed out), concern for safety does not obviate the need for
identifying the “particularized and objective basis” for suspecting Defendant of criminal
activity. Ornelas, 517 U.S. at 696.
       As discussed above, Pope involved a Des Moines police officer who saw the
defendant put a gun in the waistband of his jeans as he was leaving a party the officer
was breaking up. 2018 WL 6442656 at *1. The officer could see the outline of the gun
through the defendant’s shirt as the defendant made his way to the door. Id. The officer
stopped the defendant, handcuffed him, and disarmed him. Id. The defendant admitted
he did not have a permit for the gun and was charged with being a felon in possession of
a firearm. Id. The court first concluded the stop was justified because (1) the officer
had reasonable suspicion that criminal activity was afoot after he saw the defendant put
the gun in his waistband; and (2) carrying concealed in Iowa is presumptively criminal
until the gun carrier produces a permit. Id. at *2. The court then addressed the frisk of
defendant. Id. at **2-3. The court held that it is “reasonable to allow an officer to frisk
someone whom the officer has lawfully stopped and whom the officer reasonably believes
is armed.” Id. at *3. Relying on Terry, the court reasoned that the purpose of a frisk is
not to discover evidence, but to allow an officer to conduct an investigation “without fear
of violence,” and therefore, the frisk in Pope was necessary. Id. This was true even
though the defendant was in handcuffs because a handcuffed person can still use weapons
or handcuffs can fail. Id.
                                            15
       While Pope supports a police officer’s broad latitude in deciding when to frisk
suspects, it does not diminish the Fourth Amendment’s reasonableness requirement. An
officer’s ability to frisk a suspect is only triggered when the suspect is lawfully stopped,
and the officer reasonably believes the suspect is armed.        Id. As discussed above,
Defendant was not lawfully stopped because Officer Hoover did not articulate why she
reasonably believed he was engaged in criminal activity or armed. Rather, Officer
Hoover stopped and patted down Defendant merely because he was present in the vicinity
of an alleged gun-sighting. This was not enough under the Fourth Amendment to support
reasonable suspicion that Defendant was armed and dangerous.
C.     The fact that Defendant admitted having a gun immediately before he was
       frisked does not change the analysis.
       The Fourth Amendment inquiry as to whether a protective frisk was reasonable
must focus on the circumstances confronting the officer when she made the decision to
frisk. Davis, 202 F.3d at 1063. Conduct after an investigative stop begins cannot supply
the reasonable suspicion needed to justify the stop. Id. at 1062 (citing United States v.
White, 890 F.2d 1413, 1417 n.4 (8th Cir. 1989)). In addition, I must evaluate the
constitutionality of the officer’s conduct as of the moment she began the protective search.
United States v. Stewart, 631 F.3d 453, 456 (8th Cir. 2011).
       The video from Officer Hoover’s body camera shows her announce her decision
to conduct the protective frisk before Defendant stated he had a gun. The video from
Officer Hoover’s body camera clearly shows her telling Defendant, “I’m going to do a
pat down, put your hands behind your back,” and reaching to perform the pat down
before Defendant said anything. Defendant began to comply with Officer Hoover’s order
while she was reaching toward him and as he mentioned the gun. Because Officer Hoover
had made her decision and commenced the pat down before Defendant mentioned the
gun, the fact that he made the statement does not change the analysis regarding the
existence of reasonable suspicion that a crime was afoot or that he was armed and



                                            16
dangerous. Therefore, reasonable suspicion was absent to support the decision to stop
and frisk Defendant despite his statement regarding the gun.
                                    IV. CONCLUSION
        Under the totality of the circumstances, I find that the Terry stop-and-frisk was not
based upon reasonable suspicion of criminal activity that Defendant was armed and posed
a danger to officers or others.
        Therefore, I respectfully recommend that Defendant’s Motion to Suppress
(Doc. 25) be GRANTED and that the evidence relating to the gun found on his person
and all statements Defendant made following Officer Hoover’s announcement of her
decision to pat down Defendant should be suppressed as fruit of the poisonous tree.
        Objections to this Report and Recommendation in accordance with 28 U.S.C.
Section 636(b)(1) and Fed. R. Crim. P. 59(b) must be filed within fourteen (14) days of
the service of a copy of this Report and Recommendation. Objections must specify the
parts of the Report and Recommendation to which objections are made, as well as the
parts of the record forming the basis for the objections. See Fed. R. Crim. P. 59. Failure
to object to the Report and Recommendation waives the right to de novo review by the
district court of any portion of the Report and Recommendation as well as the right to
appeal from the findings of fact contained therein. United States v. Wise, 588 F.3d 531,
537 n.5 (8th Cir. 2009).
        DONE AND ENTERED at Cedar Rapids, Iowa, this 19th day of December,
2018.




                                           ________________________________
                                           Mark A. Roberts
                                           United States Magistrate Judge
                                           Northern District of Iowa



                                             17
